DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
An initial review of the drawings as filed leaves it indefinite and unclear as to what drawings are actually being attempted to be patented in this application? At best, the examiner assumes that the following drawings are the most recently filed drawings, and the drawings to which applicant intends to attempt to patent and will be treated as such for purposes of examination:
Figures 1, 2, 4-7, and 9-12 as submitted on 01/05/18. 
Figures 3 and 8 as submitted on 06/28/21.
Applicant may wish to resubmit all of said drawings in a single document to make it clear what drawings are being entered.
The drawings are objected to because:
Figures 1, 2, 4-7 and 9-12 as submitted on 01/05/18 all contain improper margins. Applicant is first reminded that any Figure which is submitted must be placed on a sheet of paper having at least a 1 inch margin around the paper in which nothing is located. I.e., it is blank space. Applicant is required to submit drawings Figures 1, 2, 4-7 and 9-12 as submitted on 01/05/18, providing a proper margin for each Figure. 
Figures 1, 2, 4-7 and 9-12 as submitted on 01/05/18 all contain an improper location of the Figure label. For example, Figure 1 appears to have the label “Figure 1” located at the top page. Applicant is reminded that the Figure label should be located near the drawing itself such that if an imaginary box was drawn around BOTH the figure label, such as “Figure 1” and drawing itself, the phrase “Replacement Sheet” would NOT be included in such a box.
Figures 3 and 8 as submitted on 06/28/21 all contain an improper location of the Figure label. For example, Figure 3 appears to have the label “Figure 3” located at the top page. Applicant is reminded that the Figure label should be located near the drawing itself such that if an imaginary box was drawn around BOTH the figure label, such as “Figure 3” and drawing itself, the phrase “Replacement Sheet” would NOT be included in such a box.
The specification appears to note several references numerals depicting various aspects of the invention which do NOT appear to be shown in any of the drawings as filed on either one of Figures 1, 2, 4-7 and 9-12 as submitted on 01/05/18 and Figures 3 and 8 as submitted on 06/28/21. The reference numerals which appear to be missing from the drawings are as followed and should be ONE of added to the drawings OR removed from the specification:
Reference numeral “4”, which is “internal pull pad”.
Reference numeral “21”, which is “internal light for top shaft”.
Applicant may wish to view the drawings of U.S. Patent No. 10,881,234 (Roberts) which is being provided as an attachment to this document to get an idea of what proper drawings should look like.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
An initial review of the specification as filed leaves it indefinite and unclear as to what specification is actually being attempted to be patented in this application? At best, the examiner assumes that the following specification is the most recently filed specification, and the specification to which applicant intends to attempt to patent and will be treated as such for purposes of examination:
The 6 page specification as filed on 01/05/18.
The disclosure as filed on 01/05/18 is objected to because of the following informalities:
The disclosure requires sequential page numbering beginning with “1”, “2”, “3”, etc. The page numbering should be located at one of the bottom middle or top middle of each page of the specification.  For purposes of examination, the examiner assumes that the specification is 6 pages long based upon the specification as filed on 01/05/18.
The specification appears to frequently refer to different elements using the same reference numeral which is improper. A reference numeral can only be used to apply to a single element of the invention as claimed. For example, page 1 of the specification states both “mail compartment 22” in lines 5-6; and “mail pull down 22” in line 7. This is improper as the same reference numeral cannot be used to designate different elements of the invention as claimed. This is merely one instance of this issue with the specification. Applicant should look through the specification and make sure that the same reference numeral is used throughout to designate the same elements of the invention.  
Page 3, Line 15, replace “door” with “door.” Applicant is reminded that each paragraph should end in one of a period (.) or a semicolon (;).
Page 4, Line 2, replace “inside” with “inside.”
Page 4, Line 4, replace “accessories” with “accessories.”
Page 4, Line 6, replace “pillar” with “pillar.”
Page 4, Line 8, replace “bottom” with “bottom.”
Page 4, Line 9, replace chambers” with “chambers.”
Page 4, Line 11, replace “work” with “work.”
Page 4, Line 13, replace “together” with “together.”
Page 4, Line 14, replace “door” with “door.”
Page 5, Line 4, replace “shape” with “shape.”
Appropriate correction is required.




Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1 appears to contain multiple sentences. The examiner notes that this is improper. Each individual claim should be in a single sentence format which uses semicolons (;) to represent typical paragraph breaks, commas (,) as usual though breaks, and a single period (.) located at the end of each claim. See the claims of U.S. Patent No. 10,881,234 as an example of how claims are typically formatted. The claims being found at the end of this patent document.
Claim 1, Line 1, replace “apparatus” with “An apparatus”.
Claim 1, Lines 5, replace “bottom” with “a bottom”. 
Claim 2, Line 1, replace “The mailbox” with “The mailbox pillar”.
Claim 3, Line 1, replace “The connecting mail compartment and said package compartment” with “The mailbox pillar”.
Claim 4, Line 1, replace “mailbox” with “The mailbox pillar”.
Claim 5, Line 1, replace “mailbox” with “The mailbox pillar”.
Claim 6, Line 1, replace “mailbox” with “The mailbox pillar”.
Claim 6, Line 2, before “package compartment,” add “the”.
Claim 7, Line 1, replace “The mailbox” with “The mailbox pillar”.
Claim 8, Line 1, replace “The mailbox” with “The mailbox pillar”.
Claim 9, Line 1, replace “The mailbox” with “The mailbox pillar”.
Claim 10, Line 1, replace “The mailbox” with “The mailbox pillar”.
Claim 11, Line 1, replace “mailbox” with “The mailbox pillar”.
Claim 11, Lines 1-2, replace “the design of the power system of package pillar in relating to combination of said solar and battery” with “in combination with a battery”.
Claim 12, Line 1, replace “mailbox” with “The mailbox pillar”.
Claim 12, Line 2, before “inside shaft” add “a”
Claim 13, Line 1, replace “The mailbox” with “The mailbox pillar”.
Claim 14, Line 1, replace “The mailbox” with “The mailbox pillar”.
Claim 15, Line 1, replace “The mailbox” with “The mailbox pillar”.
Claim 16, Line 1, replace “The mailbox” with “The mailbox pillar”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner first notes that the claims appear to be replete with 112 issues. The examiner will do their best to point out the most glaring issues at hand but notes that additional issues may still be present. The 112 issues are as follows:
Claim 1 recites the limitation "the general assembly top moving door" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The term “antecedent basis” means that anytime a claim limitation is first introduced it should be preceded by one of “a”, “an” or nothing, with each subsequent reference to that term preceded by one of “the” or “said.” In this instance, as lines 4-5 of claim 1 are the first time that the “the general assembly top moving door” is introduced in the claims; the phrase "the general assembly top moving door" should be replaced with "a general assembly top moving door".
Claim 1, Line 4 recites “Comprised on are the actuators part of the general assembly top moving door.” However, the examiner notes that the term “on” is this phrase leaves the claims indefinite and unclear as to what element is being referenced by the term “on”? For purposes of examination, the examiner is assuming that the limitation means to state that the “actuators” are “on” the “general assembly top moving door.”
Claim 1, Line 8 recites “the assembly doors”. However, it is indefinite and unclear as to what “doors” are being referenced with regards to the above noted limitation. I.e., in line 8 is the phrase “assembly doors” only referring to specific ones or both of the “top moving door” or the “back door” as also recited in claim 1; OR is the phrase “the assembly doors” referring to some other “doors” which are different from both the “top moving door” or the “back door” as also recited in claim 1?
Claim 1, Line 8 recites “technology.” However, it indianite and unclear as to what is meant by the term “technology”? This term should be replaced with the actual structure of the “technology” which applicant means to claim as part of the invention.
Claim 1 recites the limitation "The back door" in Line 9.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase "The back door" with "a back door".
Claim 2 recites “a second larger mail compartment package compartment larger than top mail compartment.” However, it is indefinite and unclear as to what comprises the “top mail compartment”? I.e., how do the “a second larger mail compartment” and the “top mail compartment” relate to the “bottom package compartment” or the “double compartment” as recited in previous claim 1? I.e., if they are the same elements, claim 2 should make this clear.
Claim 3 recites “said package compartment.” However, it is indefinite and unclear as to how the term “said package compartment” relates to the previously recited “bottom package compartment” or the “double compartment” as recited in previous claim 1? I.e., is the “said package compartment” in claim 3 part of or a different component from the “bottom package compartment” or the “double compartment” as recited in previous claim 1? Clarification is required.
Claim 4 recites “a top moving door” in lines 1-2. However, is the same or a different element from the “the general assembly top moving door” as already recited in claim 1? For purposes of examination, the examiner assumes that they are meant to refer to the same element and that the phrase “a top moving door” in lines 1-2 of claim 1 is meant to recite “the top moving door”.
Claim 5 recites “back pull doors”. However, it is indefinite and unclear as to how the “back pull doors” of claim 5 relate to the previously recited “back door” as already recited in claim 1? I.e., is the “back door” as recited in claim 1 the same element as the “back pull doors” as now recited in claim 5? Clarification is required.
Claim 6 recites the limitation "said mail compartment" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase "said mail compartment " with "a 
Claim 7 recites “the doors configured to open from top, front, and rear of the assembly to accept and retrieve.” However, it is indefinite and unclear as to what “doors” are being referenced in claim 7 as to how each individual “door” is capable of opening from a top, front or rear of the pillar? I.e., how does the “door” as recited in claim 7 relate to each of the “top moving door” and the “back door” as recited in previous claim 1?
Claim 9 recites the limitation "said shaft door" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase "said shaft door" with "a 
Claim 13 recites the limitation "said temperature gages" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase “said temperature gages” with “

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 03/28/22 have been fully considered but they are not persuasive. Specifically, the examiner notes that applicant’s arguments in conjunction with the provided claim amendments have not overcome the previously noted 112 issues or the 112 issues as provided in this rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649